Citation Nr: 0427429	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Diego, California.  The Board initially reviewed this 
matter in September 2002, at which time, the Board directed 
additional evidentiary development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Consequently, the veteran underwent a 
compensation and pension physical examination (C&P 
examination) in January 2003 and the report was associated 
with the file.  The veteran's appeal came before the Board 
again in May 2003.  Due to changes in law and Board policy, 
the Board remanded the appeal to the RO for consideration of 
the new evidence developed by the Board.  See Disabled 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2)) 
and (a)(2)(ii).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A February 1993 letter addressed to The Honorable Judge S. at 
the Office of Hearings and Appeals indicates the veteran was 
submitting evidence in support of his claim for social 
security disability benefits.  Among the disorders the 
veteran claimed disabling was residuals of an injury to the 
right knee and lower extremity.  One attachment to the letter 
is a November 1992 medical report from L.P.S, M.D., in which 
the doctor concludes that the veteran is completely, 
permanently and totally disabled and needs to receive Social 
Security disability due to numerous injuries, including 
residuals of an injury to the right knee.  Review of the file 
indicates that no decision from the Social Security 
Administration (SSA) has been associated with the claims 
file.  Consequently, remand is required to obtain a copy of 
the final decision from SSA and any records upon which the 
decision was based.  See 38 C.F.R. § 3.159(c)(2) (2003); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).

The Board further notes that C.A.Q., M.D. submitted a letter 
dated in November 2003 that discusses his recent treatment 
for the veteran for bilateral knee pain and low back pain.  
Subsequent correspondence between the RO and the veteran 
reflects that the medical statement supported a new service 
connection claim.  It does not appear, however, that Dr. Q's 
statement was considered in the claim currently before the 
Board: service connection for a right knee condition as 
secondary to service-connected left knee disability.  Dr. Q's 
letter should be considered with any other evidence resulting 
from the requested development.  38 C.F.R. § 3.159(c)(1).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the SSA and 
request a copy of any final decision and 
all records upon which that decision was 
based.  If the SSA has made no decision 
or has no records, the RO should 
annotate the record accordingly.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  The RO should then 
readjudicate the issue of service 
connection for a right knee disability, 
to include as secondary to a service-
connected left knee disability, 
considering all new evidence, including 
Dr. Q's November 2003 letter.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




